 

10.8

AMENDED AND RESTATED CORPORATE GUARANTY

of bANYAN RAIL SERVICES, INC.

 

THIS AMENDED AND RESTATED CORPORATE GUARANTY (“Guaranty”) is made and entered
into as of May 11, 2012, by Banyan Rail Services, Inc., as successor by merger
with B.H.I.T., Inc., a Delaware Corporation whose address is 2255 Glades Road,
Suite 342-W, Boca Raton, Florida 33431, on behalf of itself and its subsidiaries
(the “Guarantor”), in favor of FIFTH THIRD BANK, a national banking association
(“Bank”).

 

WHEREAS, contemporaneously herewith, The Wood Energy Group, Inc., a Missouri
corporation (the “Borrower”) desires Bank to provide certain extensions of
credit, loans or other financial accommodations to Borrower (the “Financial
Accommodations”) pursuant to that certain Amended and Restated Loan and Security
Agreement of even date herewith by and between Bank and Borrower (as amended,
renewed or restated from time to time, the “Loan Agreement”), and the other
agreements, documents and instruments referenced in or executed and delivered
pursuant to the Loan Agreement, including, without limitation, certain Capex,
Revolving and Term Notes of even date herewith executed and delivered by
Borrower to Bank in a maximum aggregate principal amount not to exceed Four
Million Five Hundred Thousand and No/100 Dollars ($4,500,000.00) (as set forth
in Section 3.1 of the Loan Agreement, as amended, renewed or restated from time
to time, the “Loan Documents”). Unless otherwise defined herein, capitalized
terms used herein shall have the meanings ascribed to them in the Loan
Agreement.

 

WHEREAS, Borrower previously entered into an Original Loan and Security
Agreement with Bank, dated September 4, 2009, as amended from time to time, and
Guarantor’s predecessor-in-interest, B.H.I.T., Inc., executed a Corporate
Guaranty in connection therewith.

 

WHEREAS, Guarantor is the holder of a majority interest of the stock and
membership interests of Borrower.

 

WHEREAS, all financial accommodations made by Bank to Borrower under the Loan
Agreement will inure to the direct and material benefit of Guarantor.

 

WHEREAS, Bank is willing to provide the Financial Accommodations to Borrower,
provided, among other things, Guarantor executes and delivers this Guaranty to
Bank.

 

NOW, THEREFORE, in consideration of the premises, the sum of $10.00, and for
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, and to induce Bank to consummate the transactions under the
Loan Agreement, Guarantor hereby represents, warrants and agrees to and with
Bank as follows:

 

 

 

 

1.         Guarantor unconditionally guarantees the due and punctual performance
and payment in full of (i) all liabilities and obligations of Borrower under the
Loan Agreement, and (ii) all the liabilities and obligations of Borrower or any
other party (other than Bank) under the other Loan Documents (the “Guaranteed
Obligations”); provided, however, that the liability of Guarantor hereunder
shall not exceed the maximum amount not subject (but for provisions of this
Section) to avoidance under title 11 of the United States Code, as same may be
amended from time to time, or any applicable state law (collectively, the
“Bankruptcy Code”). To that end, only to the extent such obligations would
otherwise be subject to avoidance under the Bankruptcy Code if the Guarantor is
not deemed to have received valuable consideration, fair value or reasonably
equivalent value for its obligations hereunder, Guarantor’s obligations
hereunder shall be reduced to that amount which, after giving effect thereto,
would not render the Guarantor insolvent, or leave the Guarantor with an
unreasonably small capital to conduct its business, or cause the Guarantor to
have incurred debts (or intended to have incurred debts) beyond its ability to
pay such debts as they mature, at the time such obligations are deemed to have
been incurred under the Bankruptcy code. As used herein, the terms “insolvent”
and “unreasonably small capital” shall likewise be determined in accordance with
the Bankruptcy Code. This Section is intended solely to preserve the rights of
the Bank hereunder to the maximum extent not subject to avoidance under the
Bankruptcy Code, and neither the Guarantor nor any other person or entity shall
have any right or claim under this Section with respect to the limitation
described herein, except to the extent necessary so that the obligations of the
Guarantor hereunder shall not be rendered voidable under the Bankruptcy Code.
The Guarantor agrees that the Guaranteed Obligations may at any time and from
time to time exceed the maximum liability of Guarantor, without impairing this
Guaranty or affecting the rights and remedies of the Bank hereunder.

 

2.         Guarantor agrees that the Guaranteed Obligations may be extended or
renewed, in whole or in part, without notice or further assent from Guarantor,
whether in its capacity as Guarantor of the Guaranteed Obligations or otherwise,
or from any other guarantor and that Guarantor will remain bound upon this
Guaranty notwithstanding any extension or renewal of the Guaranteed Obligations.

 

3.         Guarantor waives presentation to, demand of payment from, and protest
to Borrower of any of the Guaranteed Obligations, and also waives notice of
protest for non-payment.

 

4.         Guarantor further agrees that this Guaranty constitutes a guaranty of
payment and not of collection and it waives any right to require that any resort
be had by Bank to (i) any security held by Bank for payment of the Guaranteed
Obligations, (ii) any other monetary obligations of Borrower to Bank or (iii)
Bank’s rights against any other guarantor of the Guaranteed Obligations.

 

5.         The obligations of Guarantor hereunder shall not be subject to any
reduction, limitation, impairment or termination for any reason, including,
without limitation, any claim of waiver, release, surrender, alteration or
compromise, and shall not be subject to any defense or setoff, counterclaim,
recoupment or termination whatsoever by reason of the invalidity, illegality or
unenforceability of the provisions of this Guaranty, the Loan Agreement, the
other Loan Documents or the Guaranteed Obligations. Without limiting the
generality of the foregoing, the obligations of Guarantor hereunder shall not be
discharged or impaired or otherwise affected by the failure of Bank to assert
any claim or demand or to enforce any remedy hereunder or under the Loan
Agreement, or the other Loan Documents, by any default, failure or delay,
willful or otherwise, in the performance of the terms and conditions of the Loan
Agreement, or the other Loan Documents, or by any other act or thing or omission
or delay to do any other act or thing which may or might in any manner or to any
extent vary the risk of Guarantor, or which would otherwise operate as a
discharge of Guarantor, as a matter of law.

 

2

 

 

 

6.         Guarantor further agrees that this Guaranty shall continue to be
effective or be reinstated, as the case may be, if at any time payment, or any
part thereof, of the Guaranteed Obligations is rescinded or must otherwise be
restored by Bank upon the bankruptcy or reorganization of any Borrower or
otherwise.

 

7.         In furtherance of the foregoing and not in limitation of any other
right which Bank may have at law or in equity against Guarantor by virtue
hereof, upon failure of Borrower to make any payment on the Guaranteed
Obligations when and as the same shall become due, whether at maturity, by
acceleration, after notice of prepayment or otherwise, Guarantor hereby agrees
that Bank shall be entitled to exercise any and all of its rights and remedies
with respect to the Collateral as set forth in the Loan Agreement and that any
proceeds from the sale of the Collateral may be applied in payment of the unpaid
amount of such Guaranteed Obligations and all other monetary obligations of
Guarantor to Bank under this Guaranty.

 

8.         Guarantor hereby irrevocably waives and forever releases all rights
of subrogation, reimbursement and contribution, and any and every similar right,
which it would otherwise have against Borrower in connection with this Guaranty
or the payment or performance of any of the Guaranteed Obligations by Guarantor,
regardless of whether such right arises by operation of law or otherwise.

 

9.         Guarantor hereby waives any and all rights to assert against Bank,
any claims or defenses based upon any failure of Bank to furnish to Guarantor
any information or facts relating to the ability of Borrower to pay and perform
its Obligations. Guarantor hereby waives all defenses, counterclaims and offsets
of any kind or nature, in connection with the validity and/or enforceability of
this Guaranty, arising directly or indirectly from the perfection, sufficiency,
validity and/or enforceability of any security interest granted, or any
agreement, instrument or document executed and delivered, by or for the benefit
of Borrower to Bank, or acquired by Bank from or for the benefit of Borrower.
Guarantor waives any and all right to assert against Bank any claim or defense
based upon any election of remedies by Bank, which in any manner impairs,
affects, reduces, releases or extinguishes Guarantor’s subrogation rights or
Guarantor’s right to proceed against Borrower for reimbursement, or any other
rights of Guarantor against Borrower, or against any other Person or security,
including, without limitation, any defense based upon an election of remedies by
Bank under any provision of law or regulation of any state, governmental entity
or country. Guarantor waives any right to assert against Bank as a defense,
counterclaim, setoff or crossclaim to the payment or performance of the
Guaranteed Obligations, any defense (legal or equitable), setoff, counterclaim
or claim which Guarantor may now or at any time or times hereafter have against
Borrower or any other Person liable to Bank in any way or manner.

 

3

 

 

 

10.         Guarantor hereby waives notice of the following events or
occurrences and agrees that Bank may do any or all of the following in such
manner, upon such terms and at such times as Bank in its sole and absolute
discretion deems advisable without in any way impairing, affecting, reducing or
releasing Guarantor from its obligations hereunder: (a) Bank’s acceptance of
this Guaranty; (b) Bank’s heretofore, now or from time to time hereafter,
loaning monies or giving or extending credit to or for the benefit of Borrower,
whether pursuant to the Loan Documents or any amendments, modifications or
additions thereto or alterations or substitutions made heretofore, now or at any
time or times hereafter; (c) any Person’s heretofore, now or at any time or
times hereafter, granting to Bank security interests, liens or encumbrances in
any assets of Borrower; (d) Bank’s heretofore, now or from time to time
hereafter, obtaining, substituting for, releasing, waiving or modifying any such
security interests, liens or encumbrances; (e) Bank’s heretofore, now or at any
time or times hereafter, obtaining, releasing, waiving or modifying of any other
guaranty or any Person’s obligations or any security interest, lien or
encumbrance in any other Person’s assets given to Bank; (f) Bank’s heretofore,
now or at any time or times hereafter, obtaining, amending, substituting for,
releasing, waiving or modifying any of the Loan Documents; (g) presentment,
demand, notices of default, nonpayment, partial payment and protest, and all
other notices or formalities to which Guarantor may be entitled; (h) Bank’s
heretofore, now or at any time or times hereafter, granting to Borrower (and any
other Person liable to Bank on account of the Guaranteed Obligations) any
indulgences or extensions of time of payment or performance; and (i) Bank’s
heretofore, now or at any time or times hereafter, accepting from any Person any
partial payment or payments on account of the Guaranteed Obligations or any
collateral securing the payment thereof or Bank’s settling, subordinating,
compromising, discharging or releasing the same.

 

11.         Guarantor represents and warrants to Bank that:

 



A.The statements contained in the preamble to this Guaranty are true and
correct.

 

B.Guarantor has the right, power and capacity and is duly authorized and
empowered to enter into, execute, deliver and perform this Guaranty.

 

C.This Guaranty, when duly executed and delivered, will constitute a legal,
valid and binding obligation of Guarantor, enforceable against Guarantor in
accordance with its terms.

 

D.The execution, delivery and/or performance by Guarantor of this Guaranty shall
not, by the lapse of time, the giving of notice or otherwise, constitute a
violation of any applicable law or a breach of any provision contained in any
agreement, instrument or document to which Guarantor is now or hereafter a party
or by which it is or may become bound.

 

E.Guarantor is now and at all times hereafter, shall be solvent and generally
able to pay its debts as such debts become due and Guarantor now owns and shall
at all times hereafter own property which at a fair valuation, exceeds the sum
of Guarantor’s debts.

 

F.Guarantor now has and shall have at all times hereafter capital sufficient to
carry on its business and transactions and all businesses and transactions in
which Guarantor is about to engage.

 

G.Guarantor does not intend to incur or believe that Guarantor will incur debts
beyond Guarantor’s ability to pay as such debts mature.



 

4

 

 



H.There are no actions or proceedings which are pending or, to the knowledge of
Guarantor, threatened against Guarantor that might result in any material and
adverse change in Guarantor’s financial condition or materially affect
Guarantor’s ability to perform Guarantor’s obligations under this Guaranty.

 

I.Guarantor has reviewed independently all agreements, instruments and documents
executed by Borrower, and Guarantor has made an independent determination as to
the validity and enforceability thereof upon the advice of Guarantor’s own
counsel, and in executing and delivering this Guaranty to Bank, Guarantor is not
in any manner relying upon Bank as to the validity and/or enforceability of any
security interests of any kind or nature granted by Borrower to Bank.

 

J.Guarantor acknowledges and agrees that in executing this Guaranty and at all
times hereafter, Guarantor has relied and will continue to rely upon Guarantor’s
own investigation and upon sources other than Bank for all information and facts
relating to the ability of Borrower to pay and perform the Guaranteed
Obligations, and Guarantor has not and will not hereafter rely upon Bank for any
such information or facts.



 

12.         Guarantor covenants and agrees with Bank that: (a) all security
interests, liens and encumbrances heretofore, now and at any time or times
hereafter, granted by Borrower and Guarantor to Bank shall secure Guarantor’s
obligations hereunder; (b) all indebtedness, liability or liabilities now and at
any time or times hereafter owing by any Borrower or Guarantor to Guarantor are
hereby subordinated to the Guaranteed Obligations; (c) all security interests,
liens and encumbrances which Guarantor now has and from time to time hereafter
may have upon the assets of any Borrower or Guarantor are hereby subordinated to
all security interests, liens and encumbrances that Bank now has and from time
to time hereafter may have thereon; and (d) all indebtedness, liability or
liabilities now and at any time or times hereafter owing to Guarantor by any
Person liable to Bank by reason of any security interests, liens or encumbrances
granted by Borrower to Bank are hereby subordinated to all indebtedness,
liability or liabilities owed by such Person to Bank.

 

5

 

 

13.         The occurrence of any one of the following events shall be deemed a
default by Guarantor (“Event of Default”) under this Guaranty: (a) if Guarantor
fails or neglects to perform, keep or observe any terms, provision, condition,
covenant, warranty or representation contained in this Guaranty that is required
to be performed, kept or observed by Guarantor; (b) occurrence of a default or
event of default as defined under any other agreement, instrument or document
heretofore, now or at any time hereafter delivered by, on behalf or for the
benefit of Guarantor to Bank; (c) if Guarantor fails to pay any of the
Guaranteed Obligations when the same are due and payable; (d) if any of
Guarantor’s assets are seized, attached, subjected to a writ of distress
warrant, or are levied upon, or come within the possession of any receiver,
trustee, custodian or assignee for the benefit of creditors and the same is not
terminated or dismissed within twenty (20) days thereafter; (e) if a petition
under the Bankruptcy Reform Act of 1978 or any similar law or regulation shall
be filed by Guarantor, or if Guarantor shall make an assignment for the benefit
of creditors, or if any case or proceeding is filed by Guarantor for its
dissolution or liquidation; (f) if Guarantor is enjoined, restrained or in any
way prevented by court order from conducting all or any material part of
Guarantor’s business affairs or if a petition under any section or chapter of
the Bankruptcy Code or any similar law or regulation is filed against Guarantor
or if any case or proceeding is filed against Guarantor for Guarantor’s
dissolution or liquidation and such injunction, restraint or petition is not
dismissed or stayed within twenty (20) days after the entry or filing thereof;
(g) if an application is made by Guarantor for the appointment of a receiver,
trustee or custodian for any of Guarantor’s assets; (h) if an application is
made by any Person other than Guarantor for the appointment of a receiver,
trustee, custodian or conservator for any of Guarantor’s assets and the same is
not dismissed within thirty (30) days after the application therefor; (i) if a
notice of lien, levy or assessment is filed of record with respect to all or any
of Guarantor’s assets by the United States or any department, agency or
instrumentality thereof or by any state, county, municipal or other governmental
agency, or if any taxes or debts owing at any time or times hereafter to any one
of them becomes a lien or encumbrance upon any of Guarantor’s assets and the
same is not released within thirty (30) days after the same becomes a lien or
encumbrance; or (j) if Guarantor is in default in the payment of any obligations
or liabilities owed by Guarantor to any Person (other than the Guaranteed
Obligations) the result of which would have a material adverse effect on the
Guarantor or its business and such material default is declared and is not cured
within the time, if any, specified therefor in any agreement governing the same;
or (i) occurrence of an Event of Default under the Loan Agreement or the other
Loan Documents.

 

14.         Guarantor represents and warrants to the Bank that:

 



A.Guarantor is a corporation duly organized, existing and in good standing under
the laws of the State of Delaware, with full and adequate corporate power to
carry on and conduct its business as presently conducted, and duly licensed or
qualified in all foreign jurisdictions wherein the nature of its activities
require such qualification of licensing.

 

B.The nature and transaction of Guarantor’s business and operations and the use
of its properties and assets do not violate or conflict with any applicable law,
statute, ordinance, rule, regulation or order of any kind.

 

C.All financial statements of Guarantor, including any pro-forma financial
statements, submitted to the Bank have been prepared in accordance with GAAP, on
a basis, except as otherwise noted therein, consistent with the previous fiscal
year and truly reflect the financial condition of Guarantor and the results of
operations for Guarantor as of such date and for the periods indicated.

 

D.Guarantor has duly filed all applicable income or other tax returns and has
paid all income or other taxes when due. There is no controversy or objection
pending, or to the best knowledge of Guarantor threatened in respect of any tax
returns of Guarantor.

 

E.All financial statements, schedules, certificates, confirmations, agreements,
contracts and other materials submitted to the Bank by on or on behalf of
Guarantor fully and fairly state the matters with which they purport to deal,
and neither misstate any material fact nor, separately or in the aggregate, fail
to state any material fact necessary to make the statements not misleading.



 

6

 

 

 

15.         Guarantor covenants and agrees with Bank that it shall (a) preserve
and maintain its corporate existence, rights, franchises, privileges, and shall
at all times continue as a going concern, (b) maintain, preserve and keep its
plant, properties and equipment in good repair, working order and condition,
normal wear and tear excepted, (c) pay and discharge all property and other
taxes, assessments and governmental charges upon, and all claims against
Guarantor or its property, unless and to the extent that the same are being
contested in good faith by appropriate proceedings and are insured against or
bonded over to the satisfaction of the Bank, (d) deliver to the Bank within one
hundred and twenty (120) days after the close of each of its fiscal years a copy
of its annual financial statements, prepared and certified by an independent
certified public accountant, and (e) as soon as available, and in any event,
within forty-five (45) days following the end of each fiscal quarter, a copy of
its financial statements, prepared and certified as accurate.

 

16.         All of Bank’s rights and remedies under this Guaranty are cumulative
and non-exclusive.

 

17.         Upon an Event of Default, without notice by Bank to or demand by
Bank of Guarantor, all obligations hereunder shall be due and payable and
enforceable against Guarantor, forthwith, at Bank’s principal place of business,
whether or not the Guaranteed Obligations are then due and payable.

 

18.         Bank, in its sole and absolute discretion, may exercise any one or
more of the following remedies: (a) if any obligations of Guarantor hereunder
are not paid forthwith by Guarantor to Bank at Bank’s principal place of
business, proceed to suit against Guarantor; at Bank’s election, one or more
successive or concurrent suits may be brought hereunder by Bank against
Guarantor, whether suit has been commenced against any Borrower, and in any such
suit any Borrower may be joined (but need not be joined) as a party with
Guarantor; (b) in the event Guarantor breaches its obligations set forth in this
Guaranty, proceed to exercise its remedies set forth herein and the remedies set
forth against Borrower pursuant to the Loan Agreement (a default under this
Guaranty shall be deemed to constitute a default of both Guarantor and
Borrower); (c) reduce to cash or the like the Collateral without notice to
Guarantor, apply the same in reduction or payment of Guarantor’s obligations
hereunder; (d) exercise any one or more of the rights and remedies accruing to a
secured party under the Uniform Commercial Code of the relevant state or states
and any other applicable law upon default by a debtor; (e) enter, with or
without process of law and without breach of the peace, any premises where the
Collateral is or may be located, and without charge or liability to Bank
therefor seize and remove the Collateral from said premises and use the same for
the purpose of collecting, preparing and disposing of the Collateral; (f) sell
or otherwise dispose of the Collateral at public or private sale for cash or
credit, provided, however, that Guarantor shall be credited with the net
proceeds of such sale only when such proceeds are actually received by Bank in
the form of immediately available or collected funds; and/or (g) require
Guarantor, immediately upon demand by Bank, to assemble the Collateral and make
it available to Bank at a place or places to be designated by Bank which is
reasonably convenient to Bank and Guarantor. Except as otherwise provided
herein, in the event of a conflict between the terms of this Guaranty and the
terms of the Loan Agreement with respect to exercise of remedies, the terms of
the Loan Agreement shall govern.

 

7

 

 

 

19.         Any sale of the Collateral may be made for cash or credit at the
election of Bank and the amounts of any such sale shall be credited to
Guarantor’s obligations hereunder only when the proceeds thereof are actually
received by Bank as provided in Paragraph 19 above. Bank or its nominee, may
become the purchaser at such sale. Bank may, if it deems it reasonable, postpone
or adjourn any such sale of the Collateral from time to time by an announcement
at the time and place of said or by announcement at the time and place of such
postponed or adjourned sale, without being required to give a new notice of
sale.

 

20.         Guarantor recognizes that in the event Guarantor fails to perform,
observe or discharge any of Guarantor’s obligations hereunder, no remedy of law
will provide adequate relief to Bank, and agrees that Bank shall be entitled to
temporary and permanent injunctive relief in any such case without the necessity
of proving actual damages.

 

21.         Any notice required to be given by Bank of a sale, lease, other
disposition of the Collateral or any other intended action by Bank shall be
deemed effective upon confirmed facsimile transmission, upon receipted delivery
by overnight carrier, or if, deposited in the United States mail, postage
prepaid and duly addressed to Guarantor at the address of the Guarantor as
specified in the Preamble hereof, not less than three (3) days prior to such
proposed action, and shall constitute commercially reasonable and fair notice to
Guarantor thereof.

 

22.         Guarantor agrees that Bank has no obligation to preserve rights
against prior parties to the Collateral. Further, to the extent permitted by
law, Guarantor waives and releases (i) any cause of action and claim against
Bank as a result of Bank’s possession, collection or sale of the Collateral;
(ii) any liability or penalty for failure of Bank to comply with any requirement
imposed on Bank relating to notice of sale, holding of sale or reporting of sale
of the Collateral; and (iii) any right of redemption from such sale.

 

23.         Each reference herein to “Bank” shall be deemed to include its
successors and assigns, in whose favor the provisions of this Guaranty shall
also inure. Each reference herein to “Guarantor” shall be deemed to include the
legal representatives, successors and assigns of Guarantor, all of whom shall be
bound by the provisions of this Guaranty.

 

24.         No delay on the part of Bank in exercising any right hereunder or
failure to exercise the same shall operate as a waiver of such right; no notice
to or demand on Guarantor shall be deemed to be a waiver of the obligations of
Guarantor or of the right of Bank to take further action without notice or
demand as provided herein, nor in any event shall any modification or waiver of
the provisions of this Guaranty be effective unless in writing and signed by
Guarantor and Bank, nor shall any such waiver be applicable except in the
specific instance for which given.

 

25.         Guarantor agrees to indemnify Bank from and hold it harmless against
any documentary taxes, withholding taxes, assessments or charges made by any
governmental authority or similar Person by reason of the execution, delivery
and performance of this Guaranty. Additionally, guarantor agrees to reimburse
Bank for all expenses (including reasonable counsel fees) reasonably incurred by
Bank in connection with the enforcement of this Guaranty.

 

8

 

 

 

26.         This Guaranty is, and shall be deemed to be, a contract entered into
under and pursuant to the laws of the State of Illinois and shall be in all
respects governed, construed, applied and enforced in accordance with the laws
of said state; and no defense given or allowed by the laws of any other state
shall be interposed in any action hereon unless such defense is also given or
allowed by the laws of the State of Illinois.

 

27.         In case any one or more of the provisions contained in this Guaranty
should be invalid, illegal or unenforceable in any respect, the validity,
legality and enforceability of the remaining provisions contained herein shall
not in any way be affected or impaired thereby.

 

28.         As part of the consideration for the financial accommodations
extended by Bank under the Loan Agreement, Guarantor consents to the
jurisdiction of any local, state or federal court located within Cook County,
State of Illinois, waives trial by jury and further waives any objection to
jurisdiction and venue of any action instituted hereunder, and further agrees
not to assert any defense based on lack of jurisdiction or venue.

 

[SIGNATURE PAGE FOLLOWS]

 

9

 

IN WITNESS WHEREOF, Guarantor has caused this Amended and Restated Guaranty to
be duly executed and its seal affixed hereto, as of the date first above
written.

 

  Banyan Rail Services, Inc., as successor by merger
with B.H.I.T. Inc.         By: /s/ Jon Ryan   Its: CFO

 

10

 

